DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
The response filed on 08/17/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below.















Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claim 1, 11, 20, the Applicant argues Wilson nor Achin disclose:
"select[ing] a plurality of subsets of training data from a corpus of the training data… wherein each subset of the plurality of subsets of the training data contains a different number of entries; for each subset of the plurality of subsets of the training data: (i) divide the subset into a training portion and a validation portion, (ii) train the classifier with the training portion, (iii) provide the validation portion as input to the classifier as trained, and (iv) based on how entries of the validation portion are mapped to the categories, determine a respective precision for the subset; and based on the respective precisions, recommend a particular subset of the plurality of subsets of the training data to use in training the classifier for a production environment." [Remarks: Pages 11-16]

Regarding claim 4-10, 14-19, the Applicant argues Wilson in view of Denner or in view of Achin:
“Dependent claims 4-10 and 14-19 are believed to be in condition for allowance based at least on their respective dependencies from one of independent claims 1 and 11, as well as the elements therein.”  [Remarks: Page 16]


Examiner’s Response:
Regarding claims 1, 11, 20, the Examiner contends:
Please see the additional explanations regarding Wilson and new citations of Achin regarding the new rejection under 35 U.S.C. 103 below. 

Regarding claim 4-10, 14-19, the Examiner contends:
Please see the additional explanations regarding Wilson and new citations of Achin regarding the new rejection under 35 U.S.C. 103 below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 6-7, 11-13, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., hereinafter referred to as Wilson (US 2018/0144269 A1 – already of record) in view of Achin et al., hereinafter referred to as Achin (US 2018/0060738 A1 – already of record).

	As per claim 1, Wilson discloses a computing system (Wilson: Abstract; Fig. 1. ) comprising: 
a machine learning based classifier that maps input observations into respective categories (Wilson: Claim 1 & Paras. [0042]-[0044] disclose mapping labeled content items having a label that classifies each content item into one or more categories); and
a computing device (100) configured to: 
select (i.e., select via ML classifier), a plurality of subsets (i.e., selects a set of data containing content items) of training data from a corpus of the training data (220), wherein the corpus of the training data includes a plurality of entries (i.e., content items in raw data 210), each entry (i.e., content item) having an observation respectively associated with a ground truth category of the observation (Wilson: Paras. [0040]-[0042] disclose selecting via ML classifier, a set of data from a corpus of training data 220 that includes the content items that have labels representing categories associated with a ground truth or binary value.), and 
wherein each subset of the plurality of subsets of the training data contains a different number of entries (Wilson: Paras. [0042]-[0044] disclose dividing the sets of data into any proportion [i.e., different sizes] representing a training portion (230) and a validation portion (240).);
for each subset (i.e., proportioned set) of the plurality of subsets of the training data: (i) divide the subset[s] (i.e., separating the proportioned set) into a training portion (230) and a validation portion (240), (ii) train the classifier with the training portion (Wilson: Paras. [0042]-[0044] disclose dividing the sets of data into any proportion representing a training portion 230 and a validation portion 240), (iii) provide the validation portion (240) as input to the classifier as trained (Wilson: Para. [0043] discloses once classifier model 250 has been trained, the classifier 250 can be validated at 260 using validation set 240.), and (iv) based on how entries of the validation portion are mapped to the categories, determine a respective precision for the subset (Wilson: Paras. [0043], [0070], [0081]-[0083] disclose determining precision for each set of data by using the validation set containing the content items with labels.); and 
based on the respective precisions, recommend (Wilson: Paras. [0081], [0088]-[0091] disclose based on the numbers of correctly labelled and incorrectly labelled content items in the proportioned sets and the respective precisions derived from iteration, recommending a target that represents a collection of precision sets that contain correctly labelled content items.).
However Wilson does not explicitly disclose “… divide the subset … recommend a particular subset of the plurality of subsets of the training data …”. 
Further, Achin is in the same field of endeavor and teaches divide the subset (Achin: Paras. [0133]-[0134] disclose predictive modeling system 100 may partition the dataset into a training set [i.e., subset] and a “holdout” test set, wherein the training set [i.e., subset] is further partitioned [i.e., dividing] into K folds for cross-validation.);
recommend a particular subset of the plurality of subsets of the training data (Achin: Fig. 4 & Paras. [0134], [0135], [0293], [0295] disclose the system may recommend a holdout subset or an equivalent fitting metric as a particular subset of the plurality of subsets of the training data to use in training the classifier prior to deployment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the recommending particular subset feature as described in Achin. The motivation for doing so would have been to improve efficient use of computing resources providing reduced data samples.   

As per claim 20, Wilson discloses an article of manufacture (100) including a non-transitory computer-readable medium (120), having stored thereon program instructions that, upon execution by a computing system (Wilson: Fig. 1 & Paras. [0037]-[0038] disclose the computing device 100 may include one or more tangible, non-transitory computer-readable storage media (e.g., memory 120) having stored thereon program instructions that, upon execution by a computing system (Fig. 1).), cause the computing system (Fig. 1) to perform operations comprising: 
selecting a plurality of subsets (i.e., selects a set of data containing content items) of training data from a corpus of the training data (220), wherein the corpus of the training data (220) includes a plurality of entries (i.e., content items in raw data 210), each entry (i.e., content item) having an observation7Application No. 16/059,700Restriction Requirement Mailed January 24, 2022 respectively associated with a ground truth category of the observation (i.e., labels associated with binary values), and wherein each of the plurality of subsets of the training data contains a different number of entries (Wilson: Paras. [0041]-[0042] disclose selecting a set of data from a corpus of training data 220 that includes the content items that have labels representing categories associated with a ground truth or binary value, wherein the subsets of the training data include different proportions and thus, different number of content items.); 
for each subset (i.e., proportioned set) of the plurality of subsets of the training data: (i) dividing the subset[s] into a training portion (230) and a validation portion (240), (ii) training a machine learning based classifier (250) with the training portion (Wilson: Paras. [0042]-[0044] disclose dividing the sets of data into any proportion representing a training portion 230 and a validation portion 240), wherein the classifier maps input observations into respective categories (claim 1), (iii) providing the validation portion (240) as input to the classifier as trained (Wilson: Para. [0043] discloses once classifier model 250 has been trained, the classifier 250 can be validated at 260 using validation set 240.), and (iv) based on how entries of the validation portion are mapped to the categories, determining a respective precision for the subset (Wilson: Paras. [0043], [0070], [0081]-[0083] disclose determining precision for each set of data by using the validation set containing the content items with labels.); and 
based on the numbers of entries in the plurality of subsets and the respective precisions, recommending (Wilson: Paras. [0081], [0089]-[0091] disclose based on the numbers of correctly labelled and incorrectly labelled content items in the proportioned sets and the respective precisions derived from iteration, recommending or determining whether a target that represents a collection of precision sets has been achieved by the machine-learning classifier.).
However Wilson does not explicitly disclose “… dividing the subset … recommending a particular subset of the plurality of subsets of the training data …”. 
Further, Achin teaches dividing the subset (Achin: Paras. [0133]-[0134] disclose predictive modeling system 100 may partition the dataset into a training set [i.e., subset] and a “holdout” test set, wherein the training set [i.e., subset] is further partitioned [i.e., dividing] into K folds for cross-validation.);
recommending a particular subset of the plurality of subsets of the training data (Achin: Fig. 4 & Paras. [0134], [0135], [0293], [0295] disclose the system may recommend a holdout subset or an equivalent fitting metric as a particular subset of the plurality of subsets of the training data to use in training the classifier prior to deployment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the recommending particular subset feature as described in Achin. The motivation for doing so would have been to improve efficient use of computing resources providing reduced data samples. 

As per claim 2, Wilson discloses the computing system of claim 1, wherein the respective precision for the subset is calculated as the percentage of all entries of the validation portion that were mapped to their ground truth categories (Wilson: Paras. [0079], [0088] disclose for example, content items of content items 1-8 can represent a percentage all content items of the validation portion.).  

	As per claim 3, Wilson discloses the computing system of claim 1, wherein the respective precision for the subset is calculated as the percentage of entries of the validation portion associated with a particular ground truth category (i.e., label) that were mapped to the particular ground truth category (Wilson: Paras. [0079], [0088] disclose for example, content items of content items 1-8 can represent a percentage content items of the validation portion that includes the particular labels.). 

As per claim 6, Wilson discloses the computing system of claim 1, wherein each subset of the plurality of subsets contains a different number of entries (Wilson: Paras. [0041]-[0042] disclose subsets containing different number of content items.), 

However Wilson does not explicitly disclose “… wherein a specific subset of the plurality of subsets includes all of the entries in the corpus and has a highest precision of any of the plurality of subsets, and wherein the computing device is further configured to: determine, from the plurality of subsets, one or more subsets that have precisions that are no more than a pre-determined amount lower than the highest precision; and recommend, from the one or more subsets, the particular subset with a smallest number of entries.”
Further, Achin is in the same field of endeavor and teaches wherein a specific subset of the plurality of subsets includes all of the entries in the corpus and has a highest precision of any of the plurality of subsets (Achin: Para. [0106] discloses a subset from the model that has the highest score.), and wherein the computing device is further configured to: 
determine, from the plurality of subsets, one or more subsets that have precisions that are no more than a pre-determined amount lower than the highest precision (Achin: Paras. [0106], [0293] disclose any subset of the models may use any combination of data from the training, validation, and holdout windows.); and 
recommend, from the one or more subsets, the particular subset with a smallest number of entries (Achin: Paras. [0135], [0203], [0293] disclose the system may recommend a fitting metric such as a particular subset of the models having a smallest number of data entries via cross-validation folds.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the recommending particular subset feature as described in Achin. The motivation for doing so would have been to improve efficient use of computing resources providing reduced data samples.  

	As per claim 7, Wilson discloses the computing system of claim 1, wherein each subset of the plurality of subsets contains a different number of entries (Wilson: Paras. [0041]-[0042] disclose subsets containing different number of content items.), 
	However Wilson does not explicitly disclose “… wherein computing device configured to generate, for display on a graphical user interface of a client device, a representation of a graph that plots the number of entries in each of the plurality of subsets versus the respective precision for each of the plurality of subsets, and wherein the representation of the graph plots the number of entries in each of the plurality of subsets on the x-axis and plots the respective precision for each of the plurality of subsets on the y-axis.” 
	Further, Achin is in the same field of endeavor and teaches wherein computing device configured to generate, for display on a graphical user interface of a client device, a representation of a graph that plots the number of entries in each of the plurality of subsets versus the respective precision for each of the plurality of subsets, and wherein the representation of the graph plots the number of entries in each of the plurality of subsets on the x-axis and plots the respective precision for each of the plurality of subsets on the y-axis (Achin: Paras. [0291], [0300], [0322] disclose for example, a user device that includes a display rendering a graph that could plot the model accuracy on the vertical axis [i.e., precision for each of the subsets on the y-axis] and the starting observation [i.e., number of entries on the x-axis] of the training window on the horizontal axis.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the plotting entries of subsets feature as described in Achin. The motivation for doing so would have been to improve efficient use of computing resources providing reduced data samples.
  
	As per claim 8, Wilson discloses the computing system of claim 1, wherein each subset of the plurality of subsets contains a different number of entries (Wilson: Paras. [0041]-[0042] disclose subsets containing different number of content items.), 

However Wilson does not explicitly disclose “… wherein computing device configured to generate, for display on a graphical user interface of a client device, a representation of a graph that plots the number of entries in each of the plurality of subsets versus the respective precision for each of the plurality of subsets, wherein the graphical user interface allows selection of one or more of the categories, and wherein the computing device is further configured to: 
in response to receiving a selection of any of the categories, generate, for display on the graphical user interface, a second representation of a second graph that plots the number of entries in each of the plurality of subsets versus the respective precision of the category for each of the plurality of subsets.”
Further, Achin is in the same field of endeavor and teaches wherein computing device configured to generate, for display on a graphical user interface of a client device, a representation of a graph that plots the number of entries in each of the plurality of subsets versus the respective precision for each of the plurality of subsets (Achin: Paras. [0291], [0300], [0322] disclose for example, a user device that includes a display rendering a graph that could plot the model accuracy on the vertical axis [i.e., precision for each of the subsets on the y-axis] and the starting observation [i.e., number of entries on the x-axis] of the training window on the horizontal axis.), wherein the graphical user interface allows selection of one or more of the categories, and wherein the computing device is further configured to: 
in response to receiving a selection of any of the categories, generate, for display on the graphical user interface, a second representation of a second graph that plots the number of entries in each of the plurality of subsets versus the respective precision of the category for each of the plurality of subsets (Achin: Paras. [0089], [0291], [0300], [0322] disclose the user device that includes a display rendering graphs that can plot the model accuracy related to categories on the vertical axis [i.e., precision for each of the subsets on the y-axis] and the starting observation [i.e., number of entries on the x-axis] of the training window on the horizontal axis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the plotting entries versus precision categories feature as described in Achin. The motivation for doing so would have been to improve statistical learning methods to develop, select, and/or understand predictive models for prediction problems. 

	As per claim 9, Wilson discloses the computing system of claim 1, 
	However Wilson does not explicitly disclose “… wherein the computing system is disposed within a computational instance of a remote network management platform, and wherein the computational instance is configured to remotely manage a particular managed network.”   
Further, Achin is in the same field of endeavor and teaches wherein the computing system is disposed within a computational instance of a remote network management platform, and wherein the computational instance is configured to remotely manage a particular managed network (Achin: Para. [0096] discloses the allocated processing resources [i.e., computational instance] may be processing resources of a distributed computing system and/or a cloud-based [i.e., computational instance is configured to remotely manage a particular managed network] computing system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson and Achin before him or her, to modify the ML system of Wilson to include the computational instance managing remote network feature as described in Achin. The motivation for doing so would have been to improve efficient use of computing resources by providing more robust modeling procedures that benefit from a greater share of limited processing resources.

As per claim 11, the claim recites analogous limitations to claims 1 & 20 above, and
is/are therefore rejected on the same premise.

As per claims 12-13, the claims recite analogous limitations to claims 2-3 above, and
is/are therefore rejected on the same premise.

As per claim 15, the claim recites analogous limitations to claim 6 above, and
is/are therefore rejected on the same premise.

As per claims 17-18, the claims recites analogous limitations to claim 7 above, and
is/are therefore rejected on the same premise.

As per claim 19, the claim recites analogous limitations to claim 8 above, and
is/are therefore rejected on the same premise.

Claims 4-5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Achin in further view of Denner et al., hereinafter referred to as Denner (US 2018/0240131 A1 – already of record). 

As per claim 4, Wilson discloses the computing system of claim 1, wherein each subset of the plurality of subsets contains a different number of entries (Wilson: Paras. [0041]-[0042] disclose subsets containing different number of content items.), wherein a largest subset of the plurality of subsets includes all of the entries in the corpus and has a particular precision (Wilson: Para. [0042] discloses the featurized data can be divided between training set 230 and validation set 240 in any proportion. Any proportion, for example, training set 230 may contain a subset with all entries associated with a particular precision.), and wherein the computing device is further configured to: 
determine, from the plurality of subsets, one or more subsets that have precisions that are (Wilson: Paras. [0042]-[0043] disclose that validation set 240, which is more than the particular precision of the training set 230 is determined to validate the model.); and 

However Wilson-Achin do not explicitly disclose “… precisions that are no more than a pre-determined amount lower than the particular precision … recommend, from the one or more subsets, the particular subset with a smallest number of entries.”
Further, Denner is in the same field of endeavor and teaches precisions that are no more than a pre-determined amount lower than the particular precision and recommend, from the one or more subsets, the particular subset with a smallest number of entries (Denner: Para. [0047] discloses the best fit models are displayed based on their statistical significance [i.e., precision]. The algorithm recommends or otherwise selects the smallest subset that fulfills certain statistical criteria.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson-Achin and Denner before him or her, to modify the ML algorithm of Wilson-Achin to include the recommending particular subset feature as described in Denner. The motivation for doing so would have been to improve prediction with smaller variance by providing additional ML statistical techniques.     

	As per claim 5, Wilson-Achin-Denner disclose the computing system of claim 4, wherein the computing device is further configured to: 
train the classifier using the recommended particular subset (Denner: Paras. [0047], [0053] disclose training the classifier 220 by using a predictor function which uses the smallest subset that fulfills certain statistical criteria.); and 
deploy the classifier as trained into a production environment (Denner: Paras. [0026]-[0027], [0053] disclose computer system/server 12 deploying the classifier 220 into a production environment.). 

As per claim 14 & 16, the claims recite analogous limitations to claims 4 & 5 above respectively, and is/are therefore rejected on the same premise. 





Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Achin in further view of Buryak et al., hereinafter referred to as Buryak (US 8,977,620 B1 – already of record).

	As per claim 10, Wilson discloses the computing system of claim 1, 
	However Wilson does not explicitly disclose “… wherein the observations include textual descriptions of problems related to information technology usage, and wherein the categories include types of problems related to information technology usage.”
	Further, Buryak is in the same field of endeavor and teaches wherein the observations include textual descriptions of problems related to information technology usage, and wherein the categories include types of problems related to information technology usage (Buryak: Col. 3, ll. 45-67 disclose categories that include problems related to information technology such as customer support sessions and observations that include textual descriptions of problems related to information technology.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Wilson-Achin and Buryak before him or her, to modify the ML system of Wilson-Achin to include the categories related to IT observations feature as described in Buryak. The motivation for doing so would have been to improve classifiers by providing algorithms that can handle complex datasets.   












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-06-2022